DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  delete “=” in the preamble.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “a controller” twice. It is not clear if these are two separate controllers or if they are referring to the same controller.  
Claims 14-20 are rejected because they use passive, narrative, and/or inferential language and it is unclear whether this language defines a method step included in the claim.  See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite).  The claims should be completely rewritten to positively recite method steps, for example, claim 14 should be rewritten to recite “sequentially transmitting the fuel door signal…”, claim 15 should be rewritten to recite: “wherein 
In re claim 18, “the charging station side infrared receiver” and “the charging station” lack antecedent basis.
In re claim 20, “the duty ratio” lacks antecedent basis. The claim is also unclear because the claims recite “a second duty ratio” without depending from claim 19 which recites a first duty ratio. Since “second” implies a first but there is no first in the claim the scope is unclear. 
Applicants’ cooperation is requested to ensure that all limitations have proper antecedent basis and otherwise comply with 112(b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2008/0185912 (Tighe) in view of 10,040,680 (McNicholas).

receiving, by a controller (16), a fuel door sensing signal for sensing a fuel door opened while charging hydrogen from an transmission unit (via sensor 40, paras.15-16, 19); 
receiving, by the controller, a nozzle sensing signal for sensing a charging station-side hydrogen charging nozzle connected to a hydrogen charging inlet of a vehicle the transmission unit (via sensor 42, para.15-16, 19); and 
determining, by a controller (16), that the vehicle is being charged with hydrogen in response to sensing an open state of the fuel door and a hydrogen charging inlet connection state of the hydrogen charging nozzle based on the signal received by the reception unit (once modified to include the active infrared sensors, paras.16, 19).
However, while Tighe discloses the use of any other type of known sensor (paras.16, 19), it fails to explicitly disclose the use of infrared sensors for sensing the door open and the nozzle proximity, and therefore also does not explicitly disclose receiving, by the controller, an infrared signal from an infrared reception unit.
McNicholas teaches another refueling safety system comprising infrared sensors as equivalent structures known in the art for proximity sensing (col.4 ln.11-31; col.12 ln.38-53; col.14 ln.13-18). 
Therefore, because these two sensors were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute one for the other. See MPEP 2144.06
The Examiner takes official notice that there are two options for infrared sensors, passive and active. Active infrared sensors require the use of transmitters and receivers. Selection of the active sensor so that it has a transmitter and receiver would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as selection of known components has been held to 
In re claim 12-14, McNicholas is silent as to the inherent working features of infrared sensors. The Examiner takes official notice that infrared sensors work by the variation in the transition of signals at duty ratios and frequencies in order to convey different information. It is this variation that allows a controller to interpret the differing signals to relay the information. See 10,219,709 (Basu) which teaches that this reduces signal noise and allows for accurate interpretation of the signals.
In re claims 15 and 17, modified Tighe the infrared transmission unit includes: a first transmitter/receiver (40) configured to transmit/receive the fuel door sensing infrared signal, and a second transmitter/receiver (42) configured to transmit/receive the nozzle sensing infrared signal. The Examiner takes official notice that there are two options for infrared sensors, passive and active. Active infrared sensor require the use of transmitters and receivers. Selection of the active sensor so that it has a transmitter and receiver would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as selection of known components has been held to be obvious, MPEP 2144.06.
In re claims 16 and 18, by applicant’s own admission the infrared transmission of vehicle information to the refueling station is old and well known in the art (see the whole background section). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to satisfy the requirements of SAE J2799 with the device of Tighe and McNicholas since satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art.
Conclusion
In re claims 19 and 20, there is no art rejection, as the scope of the claims cannot be ascertained due to the passive language. 
Ito (2020/0386369) is cited to show the state of the art and is closely related to the claimed invention but does not antedate the present application. Yahashi (2013/0146176) is cited to support the Examiner’s Official Notice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753